Citation Nr: 0904324	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an increased rating for post-traumatic 
degenerative arthritis of the lumbar spine (hereinafter, 
"low back disorder"), currently rated as 20 percent 
disabling.

4.  Entitlement to an increased rating for degenerative 
changes of the right knee (hereinafter, "right knee 
disorder") based upon limitation of motion, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for right knee 
disorder based upon instability, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for post-traumatic 
arthritis of the right wrist (hereinafter, "right wrist 
disorder"), currently evaluated as 10 percent disabling.

7.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder AC degenerative joint disease with rear of 
the supraspinious tendon (hereinafter, "left shoulder 
disorder").

8.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  Further, the record reflects he had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in September 
2005, December 2006, August 2007, October 2007, and March 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required regarding the veteran's claim of 
service connection for tinnitus, as well as his claims for 
higher initial ratings for the service-connected left 
shoulder disorder and radiculopathy of left lower extremity.  
Accordingly, these claims will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The veteran's hemorrhoids were noted at the time of his 
entry into active service, and the record does not indicate 
they increased in severity as a result of that service.

3.  The veteran's service-connected disabilities of the low 
back, right knee, and right wrist are manifested by 
complaints of pain.

4.  The veteran's service-connected low back disorder is not 
manifested by forward flexion limited to 30 degrees or less, 
nor ankylosis of the spine.  

5.  The veteran's service-connected right knee disorder is 
not manifested by flexion limited to 45 degrees or less, or 
extension limited to 20 degrees or more.

6.  The competent medical evidence does not show the veteran 
experiences moderate recurrent subluxation or lateral 
instability of the right knee.

7.  The veteran is in receipt of the maximum rating for his 
right wrist under VA regulations based upon limitation of 
motion.

8.  The veteran's service-connected right wrist disorder is 
not manifested by ankylosis or impairment analogous thereto.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by the 
veteran's military service.  38 C.F.R. §§ 1110, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2008).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's low back disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a (2008).

3.  The criteria for a rating in excess of 20 percent for the 
service-connected right knee disorder based upon limitation 
of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a (2008).

4.  The criteria for a rating in excess of 10 percent for the 
service-connected right knee disorder based upon instability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a (2008).

5.  The criteria for a rating in excess of 10 percent for the 
service-connected right wrist disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, the veteran was sent VCAA-compliant 
notification by letters dated in May 2005, March 2006, August 
2006, February 2007, October 2007, November 2007, and May 
2008.  Taken together, these letters informed the veteran of 
the evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the holding in Quartuccio, supra.  Further, the 
veteran was provided with the information regarding 
disability rating(s) and effective date(s) mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
beginning with the March 2006 letter.  Moreover, the May 2008 
letter was in full compliance with the Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), regarding the information 
that must be provided to a claimant in the context of an 
increased rating claim, including the schedular criteria for 
evaluating the veteran's service-connected disabilities of 
the low back, right knee, and right wrist.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available evidence pertinent to 
the issues on appeal is in the claims folder.  The veteran 
has had the opportunity to present evidence and argument in 
support of his claims, and has consistently indicated on his 
Substantive Appeals that he does not desire a Board hearing.  
Further, nothing reflects he has indicated the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded VA medical examinations 
in May 2005, December 2005, September 2006, June 2007, and 
September 2007.  Consequently, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).
I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves.  38 U.S.C.A. § 101(23)(A).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran's hemorrhoids were noted at the 
time of his entry into active service.  Specifically, he was 
noted as having a skin tag on his December 1951 pre-induction 
examination.  A subsequent evaluation conducted in January 
1952 at the time of his entry into service noted hemorrhoid 
skin tag.  Where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  In this 
case, a review of the service treatment records does not 
indicate the veteran was actually treated for hemorrhoids 
during his active service.  Moreover, his hemorrhoids were 
not considered disqualifying (NCD) on his December 1953 
discharge examination for service separation or on the 
subsequent February 1958 Reserve examination.  As such, the 
records do not indicate the pre-existing disability actually 
increased in severity during active service.  In addition, no 
competent medical opinion is of record which otherwise 
indicates the veteran's pre-existing hemorrhoids were 
aggravated by his military service.

The veteran has also contended that his hemorrhoids were 
secondary to his service-connected right knee disorder.  
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

The Board notes, however, that no competent medical opinion 
is of record which supports a finding that the veteran's 
hemorrhoids were caused and/or aggravated by his service-
connected right knee disorder.  Rather, the September 2006 VA 
examination of the anus and rectum contains a competent 
medical opinion against such a finding.  In making this 
conclusion, the examiner stated that hemorrhoids were a very 
common problem that occurred due to increased venous pressure 
in the hemorrhoidal veins, causing them to bulge and bleed; 
and was not related to the right knee pathology.  No 
competent medical opinion is of record which refutes the VA 
examiner's opinion or the rationale thereof.  

In view of the foregoing, the Board finds that service 
connection is not warranted for the veteran's hemorrhoids.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 
competent medical evidence reflects that the veteran's 
service-connected disabilities of the low back, right knee, 
and right wrist are all manifested by complaints of pain.  
However, as detailed below, the record does not reflect that 
the veteran's pain resulted in such additional loss of motion 
or other impairment on repetitive use so as to warrant 
ratings in excess of those currently in effect.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, it was held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45(f).

A.  Low Back

The current rating criteria under Diagnostic Codes 5235 to 
5243 provide that spine disorders are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

In this case, the record does not indicate any distinctive 
periods where the veteran's service-connected low back 
disorder was manifested by forward flexion limited to 30 
degrees or less, nor ankylosis of the spine.  For example, a 
May 2005 VA spine examination described the veteran's 
decreased motion as "moderate."  A subsequent September 
2005 examination noted that most of the veteran's discomfort 
was located over the midlumbar spine along the midline, and 
that pain was already present when he was in the upright 
position.  He had forward flexion to 70 degrees, and 2 
additional forward flexion exercises showed his range of 
motion decreased to 50 degrees, with more pain increasing as 
he achieved this.  The examiner stated, however, that he 
could not determine additional limitation following 
repetitive use during flare-ups as it would be speculation.  
Finally, the June 2007 VA examination noted that his active 
and passive range of motion showed flexion to 45 degrees, 
with pain beginning at 40 degrees and ending at 30 degrees.  
Nevertheless, there was no additional loss of motion on 
repetitive use.  The Board further notes that the May 2005 VA 
examination specifically stated the veteran did not have 
ankylosis of the spine.  Moreover, the aforementioned range 
of motion findings reflect that the spine is not fixed in 
extension, flexion, or a neutral position.

In view of the foregoing, the Board finds the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected low back 
disorder under the General Rating Formula for Diseases and 
Injuries of the Spine, even when taking into account his 
complaints of pain.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 20 percent under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes found at Diagnostic Code 5243.  However, service 
connection is not in effect for intervertebral disc syndrome, 
and the May 2005 VA examination specifically stated the 
examination was not for such a condition.  Granted, the June 
2007 VA examination did state that the examination was for 
intervertebral disc syndrome, and that the veteran reported 
multiple ("too many to count") incapacitating episodes due 
to the low back disorder.  Nevertheless, for the purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); 
see also 69 Fed. Reg. 32, 449 (June 10, 2004).  Nothing in 
the medical treatment records or VA examinations indicates he 
has had bed rest prescribed by a physician and treatment by a 
physician.  Moreover, both the May 2005 and June 2007 VA 
examinations noted he had no hospitalizations due to the 
service-connected low back disorder.  Thus, it does not 
appear that the veteran experiences incapacitating episodes 
as defined by VA regulations.  

B.  Right Knee

The General Counsel for VA, in a precedent opinion 
(VAOPGCPREC 23-97) dated July 1, 1997, held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.  In this case, the veteran has separate ratings for 
limitation of motion and instability.

With respect to the limitation of motion, the Board notes 
that Diagnostic Code 5260 provides for limitation of flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The Board further notes that VA's Office of General Counsel 
held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  However, in this case the Board finds 
that separate ratings are not warranted as the record does 
not reflect the veteran has limitation of flexion so as to 
warrant even a compensable rating under Diagnostic Code 5260, 
nor a rating in excess of 20 percent based upon limitation of 
extension; i.e., the competent medical evidence does not 
reflect the veteran has flexion limited to 45 degrees or 
less, nor extension limited to 20 degrees or more, even when 
taking into account his complaints of pain.  For example, the 
May 2005 VA examination showed range of motion from zero to 
120 degrees, with pain beginning at 10 degrees and ending at 
120 degrees.  There was no additional loss of motion on 
repetitive use.  The subsequent September 2005 VA examination 
noted that the veteran could not completely extend the right 
knee, and had range of motion from 5 to 125 degrees.  
Repeated exercises resulted in decreased motion from 10 to 
120 degrees, with moderate pain, mild to moderate weakness 
and fatigability, but no incoordination.  Finally, the June 
2007 VA examination showed active and passive range of motion 
of the right knee to be from zero to 110 degrees, with pain 
beginning at 90 degrees and ending at 50 degrees, and no 
additional loss of motion on repetitive use.

In view of the foregoing, the Board concludes that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
right knee disorder based upon limitation of motion.

Regarding instability, Diagnostic Code 5257, slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment, while a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a.

In this case, the competent medical evidence does not show 
the veteran experiences moderate recurrent subluxation or 
lateral instability of the right knee.  For example, the May 
2005 VA examination found the veteran had no episodes of 
dislocation, subluxation, locking.  In addition, there was no 
evidence of instability on physical examination.  There was 
also no indication of any such impairment on the September 
2005 VA examination.  Although the most recent VA examination 
of June 2007 did find evidence of instability, the examiner 
stated that it was only "slight laxity" of the collateral 
ligament at 30 degrees of flexion and in neutral position.  
There was no instability of the cruciate ligament.  Moreover, 
there were no episodes of dislocation, subluxation, or 
locking on this examination.  Therefore, the Board finds that 
the veteran does not meet or nearly approximate the criteria 
for  rating in excess of 10 percent under Diagnostic Code 
5257.

C.  Right Wrist

Normal range of motion for the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  38 C.F.R. § 4.71, Plate I.

The Board acknowledges that the veteran's experiences pain 
and limitation of motion of his right wrist.  Diagnostic Code 
5215 provides that for limitation of motion of the wrist to 
less than 15 degrees of dorsiflexion or where palmar flexion 
is limited in line with the forearm, a 10 percent evaluation 
is for assignment for both the major and minor extremity.  
However, this Code does not provide for a rating in excess of 
10 percent.  Thus, he is in receipt of the maximum schedular 
evaluation available based upon limitation of wrist motion.

Diagnostic Code 5214 does provide for ratings in excess of 10 
percent for wrist ankylosis.  38 C.F.R. § 4.71a.  In this 
case, however, the competent medical evidence does not 
reflect that the veteran has been diagnosed with ankylosis of 
the right wrist.  Moreover, while he does have limitation of 
motion, the record does not show he has immobility of that 
joint; i.e., there is still mobility of the right wrist.  For 
example, the May 2005 VA examination noted the veteran had 
palmar flexion to 20 degrees.  The subsequent September 2005 
VA examination showed dorsiflexion to 15 degrees; palmar 
flexion to 50 degrees; and ulnar deviation to 5 and 10 
degrees.  Although repeated range of motion exercises 
resulted in decreased motion, and dorsiflexion was not able 
to be performed repeated, he still had palmar flexion to 30 
degrees.  Finally, the June 2007 VA examination showed ulnar 
deviation to 20 degrees, with pain beginning at 10 degrees; 
dorsiflexion to 70 degrees; and palmar flexion to 60 degrees.  
In view of the foregoing, the Board concludes that Diagnostic 
Code 5214 is not applicable in the instant case as he does 
not have ankylosis or impairment analogous thereto.

In addition, the aforementioned competent medical findings 
reflect that the veteran does not have loss of use of the 
right hand due to the service-connected disability which 
would warrant consideration of Diagnostic Code 5125.

D.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Here, it does not appear that the RO has evaluated whether 
the veteran is entitled to extraschedular ratings for his 
service-connected disabilities of the low back, right knee, 
and/or right wrist pursuant to 38 C.F.R. § 3.321(b)(1).  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Moreover, the Board finds that this case does not warrant 
referral to the RO for consideration of an extraschedular 
rating.  For example, both the May 2005 and June 2007 VA 
examinations noted that he had had no hospitalizations or 
surgeries due to any of these disabilities.  The record 
reflects he has not been employed for many years.  Although 
the VA medical examinations indicate these disabilities cause 
varying degrees of impairment of the activities of daily 
living, it does not appear any particular disability has 
resulted in an exceptional or unusual clinical picture to 
include impairment analogous to marked interference with 
employment.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to an increased rating for low back disorder, 
currently rated as 20 percent disabling, is denied.

Entitlement to an increased rating for right knee disorder 
based upon limitation of motion, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased rating for right knee disorder 
based upon instability, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for right wrist disorder, 
currently evaluated as 10 percent disabling, is denied.

REMAND

In this case, the Board finds that additional development is 
required with respect to the veteran's claim of service 
connection for tinnitus, as well as his claims for higher 
initial ratings for the service-connected left shoulder 
disorder and radiculopathy of left lower extremity.

Regarding the tinnitus claim, the veteran essentially 
contends that he developed the disability secondary to in-
service noise exposure.  Further, the record reflects the 
veteran's account of such exposure has been accepted as 
valid, and service connection has been established for 
hearing loss due to such exposure.  Nevertheless, there is no 
indication of tinnitus in the veteran's service treatment 
records, to include his December 1953 discharge examination 
and a subsequent Reserve examination conducted in February 
1958.  Moreover, on a February 2008 VA audiological 
examination, the examiner opined that it was not likely the 
veteran's tinnitus was related to military acoustic trauma.  
In a September 2008 addendum, the examiner's rationale was 
that this opinion was due to the reported delay in onset 
after military service and history of civilian noise exposure 
during the time of reported onset.

However, the veteran has questioned the findings of the VA 
audiological examiner in this case and submitted medical 
treatise evidence that tinnitus can have a delayed onset 
after noise exposure.  No competent medical opinion is of 
record which addresses this treatise evidence.  Moreover, as 
already stated, service connection is in effect for hearing 
loss due to in-service noise exposure, and tinnitus is often 
associated with, or a component of, sensorineural hearing 
loss.  However, no competent medical opinion is of record 
which addresses whether the veteran's tinnitus is secondary 
to his service-connected hearing loss.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board concludes that a new examination is required for a 
full and fair determination as to the etiology of the 
veteran's tinnitus.
With respect to the left shoulder disorder, the Board 
observes that the veteran underwent surgery on this 
disability in November 2007.  No examination has been 
accorded to the veteran for disability evaluation purposes 
since the time of that examination.  As such, the Board is of 
the opinion that the evidence of record may not accurately 
reflect the current nature and severity of these 
disabilities.  Therefore, the Board finds that a new 
examination is required for this case.

In regard to the service-connected radiculopathy of the left 
lower extremity, it was contended in the January 2008 
Substantive Appeal on this issue that the VA medical 
examinations did not adequately evaluate this disability, and 
provided examples thereof.  Consequently, the Board finds 
that a new examination is required for this disability as 
well.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his tinnitus, 
left shoulder, and radiculopathy of the 
left lower extremity since September 
2008.  After securing any necessary 
release, obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his tinnitus.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner should indicate 
in the examination report that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the tinnitus is causally related to 
active service, to include the 
acknowledged noise exposure therein.  The 
examiner's opinion should reflect 
consideration of the February 2008 VA 
audiological examination and September 
2008 addendum, as well as the medical 
treatise evidence regarding delayed 
onset.

If the examiner determines the tinnitus 
is not directly related to active 
service, the examiner must express an 
opinion as to whether it is at least as 
likely as not that the tinnitus was 
caused by or aggravated by the service- 
connected hearing loss.  By aggravation 
the Board means a permanent increase in 
the severity of the underlying disability 
beyond its natural progression.

3.  The veteran should also be accorded 
new examination(s) to evaluate the 
current nature and severity of his 
service-connected left shoulder disorder 
and radiculopathy of the left lower 
extremity.  The claims folder should be 
made available to the examiner(s) for 
review of pertinent documents therein in 
connection with the examination(s).  
Further, it is imperative that the 
examiner(s) comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case which 
addresses all of the evidence obtained since the RO last 
adjudicated these claims in September 2008, and be provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


